DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fingerprint Distortion Rectification using Deep Convolutional Neural Networks” by Dabouei et al. (hereinafter ‘Dabouei’).
	In regards to claim 1, Dabouei teaches A method for rectifying fingerprint distortion, comprising: selecting an electronic, geometrically distorted fingerprint sample (See Dabouei Figure 1, Dabouei teaches receiving a distorted fingerprint)
determining an estimated distortion field by a deep convolutional neural network (DCNN) based upon the electronic, geometrically distorted fingerprint sample, where the DCNN was previously trained on a database of synthetic, geometrically distorted fingerprint samples; and (See Dabouei Section 3.1, Dabouei teaches training DCNN using synthetic fingerprint samples.)
generating a rectified fingerprint sample by rectifying geometric distortions from the electronic, geometrically distorted fingerprint sample by application of the estimated distortion field. (See Dabouei Figure 1, Dabouei teaches generating rectified fingerprint based on distortion fields.)

In regards to claim 2, Dabouei teaches wherein the estimated distortion field is determined based upon distortion parameters estimated by the DCNN. (See Dabouei Section 3.1).

In regards to claim 3, Dabouei teaches wherein the distortion parameters comprise two principal distortion components. (See Dabouei Section 3.1).

In regards to claim 4, Dabouei teaches comprising estimating, by the DCNN, the distortion parameters from the electronic, geometrically distorted fingerprint sample. (See Dabouei Section 3.1).

In regards to claim 5, Dabouei teaches wherein the rectified fingerprint sample is generated by an inverse geometric transformation based upon the estimated distortion field. (See Dabouei Section 3).

In regards to claim 6, Dabouei teaches wherein the inverse geometric transformation is a thin plate spline (TPS) transformation.  (See Dabouei Section 3).

In regards to claim 7, Dabouei teaches wherein the rectified fingerprint sample is utilized for real-time recognition. (See Dabouei Section 4.).

In regards to claim 8, Dabouei teaches wherein the database of synthetic, geometrically distorted fingerprint samples is developed, at least in part, by randomly sampling distortion bases. (See Dabouei Section 3.1).



Claims 10, 13, 14, 15, 16 and 20 recite limitations that are similar to that of claims 1, 3, 2, 5, 6, and 7, respectively. Therefore, claims 10, 13, 14, 15, 16 and 20 rejected similarly as claims 1, 3, 2, 5, 6, and 7, respectively.

In regards to claim 11, Dabouei teaches wherein the distorted fingerprint is obtained by the system via a biometric input device. (See Dabouei Section 4.).

In regards to claim 12, Dabouei teaches wherein the distorted fingerprint comprises geometric distortions generated by elastic deformation of a finger. (See Dabouei Abstract).

In regards to claim 18, Dabouei teaches wherein the DCNN is trained by minimizing a difference between parameters estimated by the DCNN and actual values of the corresponding training targets. (See Dabouei Section 3.)

In regards to claim 19, Dabouei teaches wherein the distorted fingerprint images comprise synthetic distorted samples. (See Dabouei Section 3.1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665